                  Case 18-12491-CSS                  Doc 2273           Filed 01/15/21           Page 1 of 4


                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

    In re:                                                                  Chapter 11

    PROMISE HEALTHCARE GROUP, LLC, et al.,                                  Case No. 18-12491 (CSS)

                     Debtors.1                                              (Jointly Administered)

                                                                             Re: Docket Nos. 2160, 2218, 2234, 2270

    ROBERT MICHAELSON OF ADVISORY
    TRUST GROUP, LLC, IN HIS CAPACITY AS
    LIQUIDATING TRUSTEE,

                     Plaintiff/Counter-Defendant,                           Adv. Proc. No. 19-50776 (CSS)

    v.                                                                      Re: Adv. Docket Nos. 46, 80, 85

    KPC PROMISE HEALTHCARE, LLC and
    STRATEGIC GLOBAL MANAGEMENT, INC.,

                     Defendants/Counter-Claimants.


             JOINT STIPULATION REGARDING APPOINTMENT OF A MEDIATOR

             WHEREAS, on August 11, 2020, this Court entered a Scheduling Order [AP Dkt. No. 462]

in the above-captioned adversary proceeding (the “Adversary Proceeding”).



1
  The Debtors in these Chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification number, are as
follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Professional Rehabilitation Hospital, L.L.C. (5340), Promise
Healthcare #2, Inc. (1913), Promise Healthcare Group, LLC (1895), Promise Healthcare Holdings, Inc. (2601), Bossier Land
Acquisition Corp. (6644), HLP of Los Angeles, LLC (9102), HLP of Shreveport, Inc. (1708), HLP Properties at The Villages
Holdings, LLC (0006), HLP Properties at the Villages, L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties,
Inc. (0068), Promise Healthcare of California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of Ascension, Inc.
(9219), Promise Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc. (7837), Promise Hospital of Dallas, Inc.
(0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida at The Villages, Inc. (2171), Promise
Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise Hospital of Overland Park, Inc. (5562), Promise
Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc. (0659), Promise Hospital of Vicksburg, Inc. (2834), Promise
Hospital of Wichita Falls, Inc. (4104), Promise Properties of Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise
Properties of Shreveport, LLC (9057), Promise Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing
Facility of Wichita Falls, Inc. (1791), Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), St. Alexius Hospital
Corporation #1 (2766), St. Alexius Properties, LLC (4610), Success Healthcare 1, LLC (6535), Success Healthcare 2, LLC (8861),
Success Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise Behavioral
Health Hospital of Shreveport, Inc. (1823), Promise Rejuvenation Centers, Inc. (7301), Promise Rejuvenation Center at the
Villages, Inc. (7529), and PHG Technology Development and Services Company, Inc. (7766).
2
    Hereinafter, references to pleadings filed in the Adversary Proceeding will be in the form of “AP Dkt. __”, and
references to pleadings filed in the Debtors’ Chapter 11 Cases will be in the form of “Case Dkt. __”.

BN 43696172v3
              Case 18-12491-CSS         Doc 2273     Filed 01/15/21     Page 2 of 4


         WHEREAS, on December 14, 2020, this Court entered an Amended Scheduling Order [AP

Dkt. No. 80] in the Adversary Proceeding.

         WHEREAS, the Parties are currently engaged in fact discovery pursuant to the terms of

the Amended Scheduling Order.

         WHEREAS, under Paragraph 6 of the Amended Scheduling Order, the Parties shall file a

Stipulation Regarding Appointment of a Mediator or a statement that the Parties cannot agree on

a mediator and a request that the Court select and appoint a mediator to the Adversary Proceeding

by January 8, 2020.

         WHEREAS, by Joint Stipulation [AP Dkt. No. 85], the Parties agreed to modify the

Amended Scheduling Order extending the Mediator Selection Deadline in Paragraph 6 of the

Amended Scheduling Order to January 15, 2021.

         WHEREAS, the Parties have met and conferred and agreed on the appointment of Kevin

Gross of Richards, Layton & Finger, P.A as mediator for the Adversary Proceeding, subject to Mr.

Gross’s engagement clearing conflicts with the Parties and their respective counsel.

         WHEREAS, in the interest of judicial efficiency, the Parties have agreed that in addition

to the claims in the Adversary Proceeding, they will also mediate the issues raised in the Motion

for (1) Allowance and Payment of Administrative Claim of KPC Promise Hospital of Wichita Falls,

LLC, and (2) Estimation and Establishment of a Reserve for Payment of Administrative Claims of

KPC Promise Hospital of Overland Park, LLC and KPC Promise Hospital of Dallas, LLC (the

“Administrative Claims Motion” and the entities seeking relief, the “Movants”). [Case Dkt. No

2160].

         THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and between counsel

for Plaintiff and counsel for Defendants and Movants, subject to the approval of the Court, that:

         a)     The Parties have agreed on the appointment of Kevin Gross of Richards, Layton &

Finger, P.A to serve as the mediator in the Adversary Proceeding and with respect to the

                                                 2
             Case 18-12491-CSS          Doc 2273      Filed 01/15/21      Page 3 of 4


Administrative Claims Motion, subject to Mr. Gross’s engagement clearing conflicts with the

Parties and their respective counsel;

       b)      In the event that Mr. Gross is unable to serve as the mediator, the Parties will notify

this Court and meet and confer on the selection of an alternative mediator;

       c)      The hearing scheduled for February 1, 2021 on the Administrative Claims Motion

shall be continued pending completion of the Parties’ mediation; and

       d)      The Parties will set a mediation date consistent with the terms of the Amended

Scheduling Order or as may be agreed by joint stipulation of the Parties, and the mediation shall

be conducted in accordance with the Local Rules of Bankruptcy Practice and Procedure of the

United States Bankruptcy Court for the District of Delaware.

                          [Remainder of Page Intentionally Left Blank]




                                                 3
            Case 18-12491-CSS          Doc 2273     Filed 01/15/21   Page 4 of 4


Dated: January 15, 2021

                                                  Respectfully Submitted,

DLA PIPER LLP (US)                                BARNES & THORNBURG, LLP

/s/ Stuart M. Brown                               /s/ Kevin G. Collins
Stuart M. Brown (#4050)                           Thomas E. Hanson, Jr. (No. 4102)
Matthew S. Sarna (#6578)                          Kevin G. Collins (No. 5149)
1201 N. Market Street, Suite 2100                 1000 N. West Street, Suite 1500
Wilmington, DE 19801                              Wilmington, Delaware 19801
Telephone: (302) 468-5700                         Telephone: (302) 300-3434
Facsimile: (302) 394-2341                         Facsimile: (302) 300-3456
Email: Stuart.Brown@dlapiper.coms                 Email: thanson@btlaw.com
        Matthew.Sarna@dlapiper.com                        kcollins@btlaw.com

-and-                                             -and

WALLER LANSDEN DORTCH & DAVIS,                    BUCHALTER, A Professional Corporation
LLP                                               Mary H. Rose (admitted pro hac vice)
John Tishler (admitted pro hac vice)              Paul S. Arrow (admitted pro hac vice)
Katie G. Stenberg (admitted pro hac vice)         1000 Wilshire Boulevard, Suite 1500
Blake D. Roth (admitted pro hac vice)             Los Angeles, California 90017
Tyler N. Layne (admitted pro hac vice)            Telephone: (213) 891-0700
Jeremy A. Oliver (admitted pro hac vice)          Facsimile: (213) 896-0400
511 Union Street, Suite 2700                      Email: mrose@buchalter.com
Nashville, TN 37219                                       parrow@buchalter.com
Telephone: (615) 244-6380
Facsimile: (615) 244-6804                         Attorneys for Defendants and Movants
Email: John.Tishler@wallerlaw.com
       Katie.Stenberg@wallerlaw.com
       Blake.Roth@wallerlaw.com
       Tyler.Layne@wallerlaw.com
       Jeremy.Oliver@wallerlaw.com

Attorneys for Plaintiff and Objector




                                             4
